DISSENTING OPINION OF
MR. CHIEF JUSTICE HERNÁNDEZ;
I agree with the statement of the facts of the case as set -out in the opinion of the majority of the court and dissent ^only in the application of the law.
I am of the opinion that the Act of March 1, 1904, providing that cases in the municipal courts must he conducted according to the rules and procedure in force in the district courts, is applicable mutatis mutandis, and, therefore, that the word “district” used in section 89 of the Code of Civil Procedure with reference to district courts, when applied to municipal courts, must refer to the districts of the municipal courts and not to those of the district courts, the same as the word “district” is understood in section 82 of the same code. The word “district” should have the same meaning and scope in both sections when applied to municipal courts. As regards the absurdity referred to by the majority of this court in support of this theory, the answer is that cases may also "occur where a defendant in a district court, residing in a different district, is nearer the district court in which he is sued than is another defendant residing in the same district, and yet section 89 allows the former a longer time than it allows the latter within which to answer.
The judgment appealed from should be reversed.